Exhibit 10

 

 

[img1.gif]
[img2.jpg]


51 West 52nd Street

New York, NY 10019

 

 

 

Louis J. Briskman

c/o CBS Corporation

51 West 52nd Street

New York, NY 10019

 

 

Dear Lou:

 

 

September 16, 2008

 

CBS Corporation (“CBS”), having an address at 51 West 52nd Street, New York, New
York 10019, agrees to employ you and you agree to accept such employment upon
the following terms and conditions:

1.          Term. The term of your employment under this Agreement shall
commence on September 7, 2008 (“Commencement Date”) and, unless terminated by
CBS or you pursuant to paragraph 8 or because of your death or Disability (as
defined below), shall continue through and until September 30, 2011 (“Term
Date”). The period from September 7, 2008 through September 30, 2011 is referred
to as the “Term” notwithstanding any earlier termination of your employment for
any reason.

2.              Duties. You agree to devote your entire business time, attention
and energies to the business of CBS. You will be Executive Vice President,
General Counsel, and you agree to perform all duties reasonable and consistent
with that office as the President and Chief Executive Officer of CBS (the “CEO”)
or other individual designated by the CEO may assign to you from time to time.
You will report directly to the CEO.

 

3.

Compensation.

(a)          Salary. For all the services rendered by you in any capacity under
this Agreement, CBS agrees to pay you base salary (“Salary”) at the rate of One
Million Three Hundred Thousand Dollars ($1,300,000) per annum, less applicable
deductions and withholding taxes, in accordance with CBS's payroll practices as
they may exist from time to time. During the Term of this Agreement, your Salary
may be increased, and such increase, if any, shall be made at a time, and in an
amount, that CBS shall determine in its sole discretion.

 

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 2

 

 

 

(b)          Bonus Compensation. You also shall be eligible to receive annual
bonus compensation (“Bonus”) during your employment with CBS under this
Agreement, determined and payable as follows:

 

(i)

Your Bonus for each calendar year during your employment with CBS under this
Agreement will be determined in accordance with the guidelines of the CBS
short-term incentive program (the “STIP”), as such guidelines may be amended
from time to time without notice in the sole discretion of CBS.

 

(ii)

Your target bonus (“Target Bonus”) for each of those calendar years shall be
115% of your Salary as in effect on November 1st of such year or the last day of
the Term, if earlier. Your Bonus for any of those calendar years may be subject
to proration for the portion of such calendar year that you were employed by
CBS.

 

(iii)

Your Bonus for any calendar year shall be payable, less applicable deductions
and withholding taxes, by February 28th of the following year.

 

(c)

Long-Term Incentive Compensation.

 

(i)           One-Time RSU Grant.             You shall receive a one time award
of performance-based restricted stock units (the “RSUs”) five (5) business days
after both parties have executed this Agreement (the “Date of Grant”) with a
grant date value equal to ($1,200,000) One Million Two Hundred Thousand Dollars
(the “Grant Date Value”) with the number of RSUs (rounded down to the nearest
whole share) to be determined by dividing the Grant Date Value by the per share
closing price of one share of CBS Class B Common Stock on the Date of Grant.
Each RSU shall correspond to one share of Class B Common Stock. The RSUs will be
subject to a performance goal consistent with that determined for the CEO’s
annual RSU award in connection with the 2009 performance period. The grant shall
conditionally vest (subject to the certification of achievement of the
performance criteria by the CBS Compensation Committee) in three equal annual
installments beginning on the one year anniversary of the Date of Grant (with
the exception of the final installment, which shall instead conditionally vest
on September 30, 2011).

 

(ii)          One-Time Stock Option Grant.           You shall receive a one
time award of stock options five (5) business days after both parties have
executed this Agreement (the “Date of Grant”) with a grant date value equal to
($500,000) Five Hundred Thousand Dollars, with the number of stock options
determined in the same manner as customarily used for stock option awards to
Company executives. The options shall have a term of eight (8) years and shall
have an exercise price equal to the

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 3

 

 

 

closing price of CBS's Class B Common Stock on the Date of Grant. The options
shall vest in three equal annual installments beginning on the one year
anniversary of the Date of Grant (with the exception of the final installment,
which shall instead vest on September 30, 2011).

 

(iii)        Annual Equity Compensation.          You shall be eligible to
receive annual grants of long-term incentive compensation under the CBS
long-term management incentive plan as may be amended from time to time without
notice in the sole discretion of CBS. You shall have a “Target” long-term
incentive value equal to ($3,000,000) Three Million Dollars. The precise amount,
form and timing of any such long-term incentive award, if any, shall be
determined in the sole discretion of the CBS Compensation Committee.

 

4.            Benefits. You shall participate in such vacation, medical, dental,
life insurance, long-term disability insurance, retirement, long-term incentive
and other plans as CBS may have or establish from time to time and in which you
would be entitled to participate under the terms of the plan. This provision,
however, shall not be construed to either require CBS to establish any welfare,
compensation or long-term incentive plans, or to prevent the modification or
termination of any plan once established, and no action or inaction with respect
to any plan shall affect this Agreement.

5.          Business Expenses. During your employment under this Agreement, CBS
shall reimburse you for such reasonable travel and other expenses incurred in
the performance of your duties as are customarily reimbursed to CBS executives
at comparable levels. Such travel and other expenses shall be reimbursed by CBS
within 60 calendar days following the date on which CBS receives appropriate
documentation with respect to such expenses, but in no event later than December
31 of the year following the year in which you incur the related expenses.

 

6.

Non-Competition, Confidential Information, Etc.

(a)         Non-Competition. You agree that your employment with CBS is on an
exclusive basis and that, while you are employed by CBS, or any of its
subsidiaries, you will not engage in any other business activity which is in
conflict with your duties and obligations (including your commitment of time)
under this Agreement. You further agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate in
(or negotiate or sign any agreement to engage in or participate in), whether as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for, any business which at such time is competitive with any business
of CBS, or any of its subsidiaries, without the written consent of CBS;
provided, however, that this provision shall not prevent you from

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 4

 

 

 

investing as less than a one (1%) percent stockholder in the securities of any
company listed on a national securities exchange or quoted on an automated
quotation system. The Non-Compete Period shall cover the period during your
employment with CBS and shall continue following the termination of your
employment for any reason, including by expiration of this Agreement for the
greater of: (i) six (6) months; or (ii) for so long as any payments are made to
you pursuant to paragraph 8(d) subject to CBS’s acceptance of your written
request pursuant to paragraph 6(j) which relates to the opportunity to request
that CBS in its sole discretion terminate your obligations under this paragraph
6(a) in exchange for your waiving your right to certain compensation and
benefits.

 

(b)          Confidential Information. You agree that, during the Term and at
any time thereafter, (i) you shall not use for any purpose other than the duly
authorized business of CBS, or disclose to any third party, any information
relating to CBS, or any of CBS’s affiliated companies which is non-public,
confidential or proprietary to CBS or any of CBS’s affiliated companies
(“Confidential Information”), including any trade secret or any written
(including in any electronic form) or oral communication incorporating
Confidential Information in any way (except as may be required by law or in the
performance of your duties under this Agreement consistent with CBS's policies);
and (ii) you will comply with any and all confidentiality obligations of CBS to
a third party, whether arising under a written agreement or otherwise.
Information shall not be deemed Confidential Information which (x) is or becomes
generally available to the public other than as a result of a disclosure by you
or at your direction or by any other person who directly or indirectly receives
such information from you, or (y) is or becomes available to you on a
non-confidential basis from a source which is entitled to disclose it to you.

 

(c)          No Solicitation, Etc. You agree that, while employed by CBS and for
the greater of twelve (12) months thereafter or for so long as CBS is making any
payments, to you pursuant to paragraph 8(d), you shall not, directly or
indirectly:

 

(i)

employ or solicit the employment of any person who is then or has been within
six (6) months prior thereto, an employee of CBS, or any of CBS’s affiliated
companies; or

 

(ii)

do any act or thing to cause, bring about, or induce any interference with,
disturbance to, or interruption of any of the then-existing relationships
(whether or not such relationships have been reduced to formal contracts) of
CBS, or any of CBS’s affiliated companies with any customer, employee,
consultant or supplier.

 

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 5

 

 

 

(d)          CBS Ownership. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services during your employment with CBS, and/or any of CBS’s affiliated
companies and any works in progress resulting from such services, shall be
works-made-for-hire and CBS shall be deemed the sole owner throughout the
universe of any and all rights of every nature in such works, whether such
rights are now known or hereafter defined or discovered, with the right to use
the works in perpetuity in any manner CBS determines in its sole discretion
without any further payment to you. If, for any reason, any of such results and
proceeds are not legally deemed a work-made-for-hire and/or there are any rights
in such results and proceeds which do not accrue to CBS under the preceding
sentence, then you hereby irrevocably assign and agree to assign any and all of
your right, title and interest thereto, including, without limitation, any and
all copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, whether now known or hereafter defined or discovered, and
CBS shall have the right to use the work in perpetuity throughout the universe
in any manner CBS determines in its sole discretion without any further payment
to you. You shall, as may be requested by CBS from time to time, do any and all
things which CBS may deem useful or desirable to establish or document CBS's
rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright, trademark and/or patent applications,
assignments or similar documents and, if you are unavailable or unwilling to
execute such documents, you hereby irrevocably designate the Senior Vice
President, Corporate Secretary, CBS Corporation or her designee as your
attorney-in-fact with the power to execute such documents on your behalf. To the
extent you have any rights in the results and proceeds of your services under
this Agreement that cannot be assigned as described above, you unconditionally
and irrevocably waive the enforcement of such rights. This paragraph 6(d) is
subject to, and does not limit, restrict, or constitute a waiver by CBS of any
ownership rights to which CBS may be entitled by operation of law by virtue of
being your employer.

 

(e)

Litigation.

 

(i)

You agree that during the Term, and for the greater of: (i) one (1) year
thereafter; or (ii) during the pendency of any litigation or other proceeding,
(x) you shall not communicate with anyone (other than your own attorneys and tax
advisors), except to the extent necessary in the performance of your duties
under this Agreement, with respect to the facts or subject matter of any pending
or potential litigation, or regulatory or administrative proceeding involving
CBS, or any of CBS’s affiliated companies, other than any litigation or other
proceeding in which you are a party-in-opposition, without giving prior notice
to CBS or its counsel; and (y) in the event that any other party attempts to
obtain information

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 6

 

 

 

or documents from you with respect to such matters, either through formal legal
process such as a subpoena or by informal means such as interviews, you shall
promptly notify CBS’s counsel before providing any information or documents.

 

(ii)

You agree to cooperate at reasonable times and for reasonable periods with CBS
and its attorneys, both during and after the termination of your employment, in
connection with any litigation or other proceeding arising out of or relating to
matters in which you were involved prior to the termination of your employment.
Your cooperation shall include, without limitation, providing assistance to
CBS’s counsel, experts or consultants, and providing truthful testimony in
pretrial and trial or hearing proceedings. In the event that your cooperation is
requested after the termination of your employment, CBS will (x) seek to
minimize interruptions to your schedule or your new employment; and (y)
reimburse you for all reasonable and appropriate out-of-pocket expenses actually
incurred by you in connection with such cooperation within 60 calendar days
following the date on which CBS receives appropriate documentation with respect
to such expenses, but in no event later than December 31 of the year following
the year in which you incur the related expenses.

 

(iii)

You agree that during the Term and at any time thereafter, to the fullest extent
permitted by law, you will not testify voluntarily in any lawsuit or other
proceeding which directly or indirectly involves CBS, or any of CBS’s affiliated
companies, or which may create the impression that such testimony is endorsed or
approved by CBS, or any of CBS’s affiliated companies, without advance notice
(including the general nature of the testimony) to and, if such testimony is
without subpoena or other compulsory legal process the approval of, the CEO, if
during the Term, and the General Counsel, CBS Corporation.

(f)           No Right to Give Interviews or Write Books, Articles, Etc. During
the Term, except as authorized by CBS, you shall not (i) give any interviews or
speeches, or (ii) prepare or assist any person or entity in the preparation of
any books, articles, television or motion picture productions or other
creations, in either case, concerning CBS, or any of CBS’s affiliated companies
or any of their respective officers, directors, agents, employees, suppliers or
customers, except as agreed to by the CEO.

 

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 7

 

 

 

(g)          Return of Property. All documents, data, recordings, or other
property, whether tangible or intangible, including all information stored in
electronic form, obtained or prepared by or for you and utilized by you in the
course of your employment with CBS shall remain the exclusive property of CBS.
In the event of the termination of your employment for any reason, CBS reserves
the right, to the extent permitted by law and in addition to any other remedy
CBS may have, to deduct from any monies otherwise payable to you the following:
(i) all amounts you may owe to CBS, or any of CBS’s affiliated companies at the
time of or subsequent to the termination of your employment with CBS; and (ii)
the value of the CBS property which you retain in your possession after the
termination of your employment with CBS. In the event that the law of any state
or other jurisdiction requires the consent of an employee for such deductions,
this Agreement shall serve as such consent. Notwithstanding anything in this
Section 6(g) to the contrary, CBS will not exercise such right to deduct from
any monies otherwise payable to you to the extent such offset would be a
violation of Internal Revenue Code Section 409A ("Code Section 409A").

 

(h)          Non-Disparagement. You agree that, during the Term and for one (1)
year thereafter, you shall not, in any communications with the press or other
media or any customer, client or supplier of CBS, or any of CBS’s affiliated
companies, criticize, ridicule or make any statement which disparages or is
derogatory of CBS, or any of CBS’s affiliated companies or any of their
respective directors or senior officers and for such period that the Directors
and senior officers of CBS and its affiliated companies make the same commitment
to you.

(i)           Injunctive Relief. CBS has entered into this Agreement in order to
obtain the benefit of your unique skills, talent, and experience. You
acknowledge and agree that any violation of paragraphs 6(a) through (h) of this
Agreement will result in irreparable damage to CBS, and, accordingly, CBS may
obtain injunctive and other equitable relief for any breach or threatened breach
of such paragraphs, in addition to any other remedies available to CBS.

(j)           Survival; Modification of Terms. Your obligations under paragraphs
6(a) through (i) shall remain in full force and effect for the entire period
provided therein notwithstanding the termination of your employment under this
Agreement for any reason or the expiration of the Term; provided, however, that
your obligations under paragraph 6(a) (but not under any other provision of this
Agreement) shall cease if: (x) CBS terminates your employment without Cause and
(y) you provide CBS a written notice indicating your desire to waive your right
to receive, or to continue to receive, termination payments and benefits under
paragraph 8(d)(i) through (iv) and (z) CBS notifies you that it has, in its sole
discretion, accepted your request. You and CBS agree that the restrictions and
remedies contained in paragraphs 6(a) through (i) are reasonable and that it is
your intention and the intention of CBS that such restrictions

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 8

 

 

 

and remedies shall be enforceable to the fullest extent permissible by law. If a
court of competent jurisdiction shall find that any such restriction or remedy
is unenforceable but would be enforceable if some part were deleted or the
period or area of application reduced, then such restriction or remedy shall
apply with the modification necessary to make it enforceable. You acknowledge
that CBS conducts its business operations around the world and has invested
considerable time and effort to develop the international brand and goodwill
associated with the “CBS” name. To that end, you further acknowledge that the
obligations set forth in this paragraph 6 are by necessity international in
scope and necessary to protect the international operations and goodwill of CBS
and its affiliated companies.

7.            Disability. In the event that you become “disabled” within the
meaning of such term under CBS's Short-Term Disability (“STD”) program and its
Long-Term Disability (“LTD”) program while employed during the Term (such
condition is referred to as a “Disability”), you will receive compensation under
the STD program in accordance with its terms. Thereafter, you will be eligible
to receive benefits under the LTD program in accordance with its terms. For
purposes of this Agreement, you will be considered to have experienced a
termination of employment with the Company as of the date you first become
eligible to receive benefits under the LTD program, and shall thereafter be
exclusively entitled to benefits under the LTD program as provided below. If you
have not returned to work by December 31st of a calendar year during the Term,
you will receive bonus compensation for the calendar year(s) during the Term in
which you receive compensation under the STD program, determined as follows:

 

(i)

for the portion of the calendar year from January 1st until the date on which
you first receive compensation under the STD program, bonus compensation shall
be determined in accordance with the STIP (i.e., based upon CBS's achievement of
its goals and CBS's good faith estimate of your achievement of your personal
goals) and prorated for such period; and

 

(ii)

for any subsequent portion of that calendar year and any portion of the
following calendar year in which you receive compensation under the STD program,
bonus compensation shall be in an amount equal to your Target Bonus and prorated
for such period(s).

Bonus compensation under this paragraph 7 shall be paid, less applicable
deductions and withholding taxes, in the year following the year such bonus
compensation is earned, but no later then February 28th of such year. You will
not receive bonus compensation for any portion of the calendar year(s) during
the Term while you receive benefits under the LTD program. For the periods that
you receive compensation and benefits under the STD and LTD programs, such
compensation and benefits and the bonus compensation

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 9

 

 

 

provided under this paragraph 7 are in lieu of Salary and Bonus under paragraphs
3(a) and (b). The stock options granted to you under the LTMIP (as defined in
paragraph 8(d)(v)) and pursuant to Paragraph 3(c)(ii) herein which are
exercisable on or prior to the date on which benefits commence under the LTD
program, together with all LTMIP stock options that would have vested and become
exercisable on or before the last day of the Term (which options shall become
immediately vested and exercisable), shall be exercisable until the third
anniversary of the date on which such benefits commence or, if earlier, the
expiration date of the stock options.

 

8.

Termination.

(a)          Termination for Cause. CBS may, at its option, terminate your
employment under this Agreement forthwith for Cause and thereafter shall have no
further obligations under this Agreement, including, without limitation, any
obligation to pay Salary or Bonus or provide benefits. Cause shall mean:
(i) dishonesty; (ii) embezzlement, fraud or other conduct which would constitute
a felony or a misdemeanor involving fraud or perjury; (iii) willful unauthorized
disclosure of Confidential Information; (iv) your failure to obey a material
lawful directive that is appropriate to your position from an executive(s) in
your reporting line; (v) your failure to comply with the written policies of
CBS, including the CBS Business Conduct Statement or successor conduct statement
as they apply from time to time; (vi) your material breach of this Agreement
(including any representations herein); (vii) your failure (except in the event
of your Disability) or refusal to substantially perform your material
obligations under this Agreement; (viii) willful failure to cooperate with a
bona fide internal investigation or investigation by regulatory or law
enforcement authorities or the destruction or failure to preserve documents or
other material reasonably likely to be relevant to such an investigation, or the
inducement of others to fail to cooperate or to destroy or fail to produce
documents or other material; or (ix) conduct which is considered an offense
involving moral turpitude under federal, state or local laws, or which might
bring you to public disrepute, scandal or ridicule or reflect unfavorably upon
any of CBS's businesses or those who conduct business with CBS and its
affiliated entities. CBS will give you written notice prior to terminating your
employment pursuant to (iv), (v), (vi), (vii), (viii) or (ix) of this paragraph
8(a), setting forth the nature of any alleged failure, breach or refusal in
reasonable detail and the conduct required to cure. Except for a failure, breach
or refusal which, by its nature, cannot reasonably be expected to be cured, you
shall have ten (10) business days from the giving of such notice within which to
cure any failure, breach or refusal under (iv), (v), (vi), (vii), (viii) or (ix)
of this paragraph 8(a); provided, however, that, if CBS reasonably expects
irreparable injury from a delay of ten (10) business days, CBS may give you
notice of such shorter period within which to cure as is reasonable under the
circumstances.

 

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 10

 

 

 

(b)          Good Reason Termination. You may terminate your employment under
this Agreement for Good Reason at any time during the Term by written notice to
CBS given no more than thirty (30) days after the occurrence of the event
constituting Good Reason. Such notice shall state an effective date no earlier
than thirty (30) business days and no later than sixty (60) days after the date
it is given, provided, that CBS may set an earlier effective date for your
resignation at any time after receipt of your notice. CBS shall have thirty (30)
days from the receipt of your notice within which to cure and, in the event of
such cure, your notice shall be of no further force or effect. Good Reason shall
mean without your consent (other than in connection with the termination or
suspension of your employment or duties for Cause or in connection with physical
and mental incapacity): (i) the requirement that you report on an ongoing basis
to an executive other than the CBS CEO ; (ii) the material breach by CBS of its
obligations under this Agreement, including a material reduction in the scope of
your responsibilities since January 1, 2006 as the senior lawyer responsible for
the legal affairs at CBS Corporation or title, or a material reduction in your
base compensation; or (iii) the requirement that you relocate outside of the
metropolitan area you currently are employed in.

(c)         Termination Without Cause. CBS may terminate your employment under
this Agreement without Cause at any time during the Term by written notice to
you.

(d)          Termination Payments/Benefits. In the event that your employment
terminates under paragraph 8(b) or 8(c) during the Term hereof you shall
thereafter receive, less applicable withholding taxes as follows:

(i)           an amount equal to eighteen (18) months of your then current base
Salary described in paragraph 3(a) payable in accordance with the Company’s then
effective payroll practices (your “Regular Payroll Amount”) as follows:

 

 

a.

beginning on the regular payroll date (“Regular Payroll Dates”) following your
termination of employment, you will receive your Regular Payroll Amount on the
Regular Payroll Dates that occur prior to March 15th of the year following the
year in which your employment terminates;

 

 

b.

beginning with the first Regular Payroll Date on or after March 15th of the year
following the year in which your employment terminates, you will receive your
Regular Payroll Amount, if any remains due, until you have received an amount
equal to the maximum amount permitted to be paid pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of two

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 11

 

 

 

times your annualized compensation or two times the Section 401(a)(17) limit for
the year in which your termination occurs, $460,000 for 2008) provided, however,
that in no event shall payment be made to you pursuant to this paragraph
8(d)(i)(b) later than December 31st of the second year following your
termination of employment; and

 

 

c.

the balance of your Regular Payroll Amount, if any remains due, will be paid to
you by payment of your Regular Payroll Amount on your Regular Payroll Dates
beginning with the regular payroll date that follows the date of the final
payment pursuant to paragraph 8(d)(i)(b);

 

provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by the Company) at the time of your termination and any portion of your
Regular Payroll Amount that would be paid to you during the six-month period
following your termination of employment constitutes deferred compensation
(within the meaning of Code Section 409A), such portion shall be paid to you on
the earlier of (A) the first business day of the seventh month following the
month in which your termination of employment occurs or (B) your death (the
applicable date, the “Permissible Payment Date”) rather than as described in
paragraph 8(d)(i)(a), (b) or (c), as applicable, and any remaining Salary, if
any, shall be paid to you or your estate, as applicable, by payment of your
Regular Payroll Amount on your Regular Payroll Dates commencing with the Regular
Payroll Date that follows the Permissible Date. Each payment pursuant to this
paragraph 8(d)(i) shall be regarded as a separate payment and not one of a
series of payments for purposes of Code Section 409A.

 

 

(ii)

eighteen (18) months of the greater of: (a) Target Bonus, and (b) the average of
your actual annual bonus awards for the two years immediately preceding the year
in which your employment is Terminated; paid in accordance with CBS's then
effective payroll practices with such Bonus for any year paid in the year
following the year such bonus compensation is earned, but no later than February
28 of such year;

 

(iii)

medical and dental insurance coverage for you and your eligible dependents
provided under company paid COBRA benefits at no cost to you (except as
hereafter described) pursuant to the CBS benefit plans in which you participated
in at the time of your termination of employment or other benefit plan available
to senior level executives for a period of eighteen (18) months, or if

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 12

 

 

 

earlier, the date on which you become eligible for medical or dental coverage as
the case may be from an unrelated third party or enrolled in retiree medical
coverage provided by the Company; provided, that, during the period that CBS
provides you with this coverage, an amount equal to the applicable COBRA
premiums (or such other amounts as may be required by law) will be included in
your income for tax purposes to the extent required by law and CBS may withhold
taxes from your compensation for this purpose; provided, further, that you may
elect to continue your medical and dental insurance coverage under COBRA at your
own expense for the balance, if any, of the period required by law;

 

(iv)

life insurance coverage until the end of the Term pursuant to CBS’s then current
policy in the basic amount then furnished to CBS employees at no cost, plus
continued supplemental employee-paid coverage based on the election you had in
effect on your date of Termination at your cost based on employee rates (the
amount of which coverage will be reduced to the amount of life insurance
coverage furnished to you at no cost by a third party employer);

 

 

(v)

The following with respect to long-term incentive awards granted to you under
the CBS 2004 Long-Term Management Incentive Plan, (including long-term
incentives awarded pursuant to Paragraph 3(c)(ii) herein, and any predecessor or
successor CBS Corporation Long-Term Management Incentive Plans (the “LTMIP”):

 

 

a.

All awards of stock options that have not vested and become exercisable on the
date of such termination but that would otherwise vest on or before the end of
an eighteen (18) month period thereafter shall accelerate and vest immediately
on the date of termination, and will continue to be exercisable until the
greater of eighteen (18) months following the termination date or the period
provided in accordance with the terms of the grant; provided, however, that in
no event shall the exercise period extend beyond their expiration date.

 

 

b.

All awards of stock options that have previously vested and become exercisable
by the date of such termination shall remain exercisable until the greater of
eighteen (18) months

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 13

 

 

 

after the termination date or the period provided in accordance with the grant;
provided, however, that in no event shall the exercise period extend beyond
their expiration date.

 

 

c.

All awards of restricted share units (the “RSUs”) that would otherwise vest on
or before the end of an eighteen (18) month period following the date of your
termination shall accelerate and vest immediately on the date of termination;
provided, however, that to the extent the vesting of any such RSUs is contingent
upon satisfaction of specified performance criteria in accordance with the
requirements of Internal Revenue Code Section 162(m) ("Code Section
162(m)"), such RSUs shall vest if and when the CBS Compensation Committee
determines that the performance criteria relating to such RSUs has been met;
provided, further, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by the Company) at the time of your termination and any portion of your
RSUs that would otherwise vest during the six-month period following your
termination of employment constitutes deferred compensation (within the meaning
of Code Section 409A), such portion shall vest on the earlier of (i) the first
business day of the seventh month following the month in which your termination
of employment occurs or (ii) your death.

 

 

d.

All awards of restricted shares that would otherwise vest on or before the end
of an eighteen (18) month period thereafter shall accelerate and vest
immediately on the date of termination; provided, however, that to the extent
the vesting of any such restricted shares is contingent upon satisfaction of
specified performance criteria in accordance with the requirements of Code
Section 162(m), such restricted shares shall vest if and when the CBS
Compensation Committee determines that the performance criteria relating to such
restricted shares has been met.

You shall be required to mitigate the amount of any payment provided for in (i)
of this paragraph 8(d) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by you from any source,
including, without

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 14

 

 

 

limitation, salary, sign-on or annual bonus compensation, consulting fees, and
commission payments, provided, that mitigation shall not be required, and no
reduction for other compensation shall be made for earnings for services
provided during the first six (6) months after the termination of your
employment. You agree to advise CBS immediately and in writing of any employment
for which you are receiving such payments and to provide documentation as
requested by CBS with respect to such employment. The payments provided for in
(i) above are in lieu of any other severance or income continuation or
protection under any CBS plan that may now or hereafter exist, except as
provided in the agreement dated March 2, 1999, as amended on May 3, 2000, by and
between CBS Corporation and you (the “former CBS Agreement”) more fully
described at paragraph 18.

(e)          Renewal Notice / Non-Renewal. CBS shall notify you six (6) months
prior to the expiration of this Agreement in writing if it intends to continue
your employment beyond the expiration of the Term. If you are notified that CBS
does intend to continue your employment, then you agree that you shall negotiate
exclusively with CBS for the first 90 days following such notification. Nothing
contained herein shall obligate CBS to provide an increase to your compensation
hereunder upon such renewal. If you remain employed beyond the end of the Term
but have not entered into a new contractual relationship with CBS, or any of
CBS’s affiliated companies, your continued employment shall be “at will” and on
such terms and conditions as CBS may at the time establish, and either party,
during such period, may terminate your employment at any time, provided, that if
CBS terminates your employment during such period without cause, you shall
become eligible to receive severance under the then current CBS severance policy
applicable to executives at your level subject to the terms of such severance
policy including your execution of a release in favor of CBS.

(f)           Termination of Benefits. Notwithstanding anything in this
Agreement to the contrary (except as otherwise provided in paragraph 8(d) and
paragraph 18 with respect to medical, insurance and dental benefits),
participation in all CBS benefit plans and programs (including, without
limitation, vacation accrual, all retirement and related excess plans and LTD)
will terminate upon the termination of your employment except to the extent
otherwise expressly provided in such plans or programs and subject to any vested
rights you may have under the terms of such plans or programs. The foregoing
shall not apply to the LTMIP and, after the termination of your employment, your
rights under the LTMIP shall be governed by the terms of the LTMIP award
agreements, certificates, the applicable LTMIP plan(s) and this Agreement.

(g)          Resignation from Official Positions. If your employment with CBS
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with CBS,
or any of CBS’s affiliated companies and all board seats or other positions in
other entities you

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 15

 

 

 

held on behalf of CBS. If, for any reason, this paragraph 8(g) is deemed
insufficient to effectuate such resignation, you agree to execute, upon the
request of CBS, any documents or instruments which CBS may deem necessary or
desirable to effectuate such resignation or resignations, and you hereby
authorize the Secretary and any Assistant Secretary of CBS to execute any such
documents or instruments as your attorney-in-fact.

(h)          Release and Compliance with Paragraph 6. Notwithstanding any
provision herein to the contrary, CBS’s obligation to make the payments or
provide any benefit provided for in paragraph 8(d) shall be conditioned on your
execution of an effective release (with all periods for revocation set forth
therein having expired), such date the “Release Effective Date,” in favor of CBS
and its affiliated companies in a form satisfactory to CBS within 45 days
following your termination of employment; provided, however, that if the maximum
period in which the release may be revoked ends in the year following the year
in which your employment terminates, then the Release Effective Date shall be
deemed to be the later of (i) the first business day in the year following the
year in which your employment is terminated or (ii) the Release Effective Date
(without regard to this proviso). In addition, the payments and benefits
described in paragraph 8(d) shall immediately cease, and CBS shall have no
further obligations to you with respect thereto, in the event that you
materially breach any provision of paragraph 6 hereof.

9.            Death. In the event of your death prior to the end of the Term
while actively employed, your beneficiary or estate shall receive (i) your
Salary up to the date on which the death occurs; (ii) any Bonus earned in the
prior year but not yet paid, (iii) bonus compensation for the calendar year in
which the death occurs, determined in accordance with the STIP (i.e., based upon
CBS's achievement of its goals and CBS’s good faith estimate of your achievement
of your personal goals) and pro-rated for the portion of the year through the
date of death, payable, less applicable deductions and withholding taxes, by
February 28th of the following year; and (iv) any entitlements under existing
benefit or LTMIP Plans. In the event of your death after the termination of your
employment while you are entitled to receive compensation under paragraph 8(d),
your beneficiary or estate shall receive (x) any Salary payable under paragraph
8(d)(i) and (y) bonus compensation payable under paragraph 8(d)(ii) payable,
less applicable deductions and withholding taxes, by February 28th of the
following year. In addition, your beneficiary or estate or permitted transferee
shall also be entitled to: (a) exercise LTMIP stock options which are
exercisable on or prior to your death, together with all LTMIP stock options
that would have vested under paragraph 8(d)(v) and become exercisable but for
your death (which options shall immediately become vested and exercisable),
until the second anniversary of the date of death or, if earlier, the expiration
of the stock options.

 

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 16

 

 

 

10.           No Acceptance of Payments. You represent that you have not
accepted or given nor will you accept or give, directly or indirectly, any
money, services or other valuable consideration from or to anyone other than CBS
for the inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by CBS, or any of CBS’s
affiliated companies.

11.           Equal Opportunity Employer; Employee Statement of Business
Conduct. You recognize that CBS is an equal opportunity employer. You agree that
you will comply with CBS policies regarding employment practices and with
applicable federal, state and local laws prohibiting discrimination on the basis
of race, color, sex, religion, national origin, citizenship, age, marital
status, sexual orientation, disability or veteran status. In addition, you agree
that you will comply with the CBS Business Conduct Statement.

12.           Notices. All notices under this Agreement must be given in
writing, by personal delivery or by registered mail, at the parties' respective
addresses shown on this Agreement (or any other address designated in writing by
either party), with a copy, in the case of CBS, to the attention of the Senior
Vice President, Corporate Secretary, CBS. Any notice given by registered mail
shall be deemed to have been given three days following such mailing.

13.           Assignment. This is an Agreement for the performance of personal
services by you and may not be assigned by you or CBS except that CBS may assign
this Agreement to any affiliated company of or any successor in interest to CBS.

14.           New York Law, Etc. You acknowledge that this Agreement has been
executed, in whole or in part, in New York, and your employment duties are
primarily performed in New York. Accordingly, you agree that this Agreement and
all matters or issues arising out of or relating to your CBS employment shall be
governed by the laws of the State of New York applicable to contracts entered
into and performed entirely therein.

15.           No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on CBS or you to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.

16.           Entire Understanding. This Agreement, along with the CBS
obligations related to the former CBS Agreement and the September 6, 2005
Agreement as more fully described in paragraph 18 hereof, contain the entire
understanding of the parties

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 17

 

 

 

hereto relating to the subject matter contained in this Agreement, and can be
changed only by a writing signed by both parties.

17.           Void Provisions. If any provision of this Agreement, as applied to
either party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

18.           Supersedes Prior Agreements. With respect to the period covered by
the Term, this Agreement supersedes and cancels all prior agreements relating to
your employment by CBS, or any of CBS’s affiliated companies, except as provided
in the next two sentences. Nothing in this Agreement shall in any way amend or
modify the Company’s obligations which were triggered by the termination of your
prior employment with then CBS Corporation for Good Reason under the agreement
dated March 2, 1999, as amended on May 3, 2000 by and between then CBS
Corporation and you (the “former CBS Agreement”), and notwithstanding any
provision of this Agreement or the former CBS Agreement to the contrary, you
shall be entitled to continue to receive all of the payments, benefits and
entitlements under the former CBS Agreement as if you had not entered into this
Agreement and had not returned to employment with CBS or any of its affiliated
companies. Nothing in this Agreement is intended nor shall it reduce, eliminate,
or adversely affect any of the equity awards or the like which you have earned
and are entitled to or may become entitled to under the September 5, 2005
Agreement between you and the former Viacom (the “September 5, 2005 Agreement”),
whether the same has now vested or will vest after September 7, 2008.

19.          Payment of Deferred Compensation – Section 409A.    To the extent
applicable, it is intended that the compensation arrangements under this
Agreement be in full compliance with Section 409A. This Agreement shall be
construed in a manner to give effect to such intention. In no event whatsoever
(including, but not limited to as a result of this paragraph 19 or otherwise)
shall CBS or any of its affiliates be liable for any tax, interest or penalties
that may be imposed on you under Section 409A. Neither CBS nor any of its
affiliates have any obligation to indemnify or otherwise hold you harmless from
any or all such taxes, interest or penalties, or liability for any damages
related thereto. You acknowledge that you have been advised to obtain
independent legal, tax or other counsel in connection with Section 409A.

 

 


--------------------------------------------------------------------------------



Louis J. Briskman

September 16, 2008

Page 18

 

 

 

20.           Arbitration. If any disagreement or dispute whatsoever shall arise
between the parties concerning this Agreement (including the documents
referenced herein) or your employment with CBS, the parties hereto agree that
such disagreement or dispute shall be submitted to arbitration before the
American Arbitration Association (“AAA”), and that a neutral arbitrator will be
selected in a manner consistent with its Employment Arbitration Rules and
Mediation Procedures (“Rules”). Such arbitration shall be confidential and
private and conducted in accordance with the Rules. Any such arbitration
proceeding shall take place in New York City before a single arbitrator (rather
than a panel of arbitrators). The parties agree that the arbitrator shall have
no authority to award any punitive or exemplary damages and waive, to the full
extent permitted by law, any right to recover such damages in such arbitration.
Each party shall bear its respective costs (including attorney’s fees, and there
shall be no award of attorney’s fees). Judgment upon the final award rendered by
such arbitrator, after giving effect to the AAA internal appeals process, may be
entered in any court having jurisdiction thereof. Notwithstanding anything
herein to the contrary, CBS shall be entitled to seek injunctive, provisional
and equitable relief in a court proceeding as a result of your alleged violation
of the terms of Section 6 of this Agreement, and you hereby consent and agree to
exclusive personal jurisdiction in any state or federal court located in the
City of New York, Borough of Manhattan.

[signature page to follow]

 


--------------------------------------------------------------------------------



 

 

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of CBS; after this Agreement has been executed by CBS and a
fully-executed copy returned to you, it shall constitute a binding agreement
between us.

 

 

Very truly yours,

 

 

CBS CORPORATION

By: 


/s/ Leslie Moonves

 

Name:

Leslie Moonves

 

Title:

President & CEO

Dated:

September 16, 2008

 

ACCEPTED AND AGREED:

 

 

/s/ Louis J. Briskman

Louis J. Briskman

 

Dated: September 16, 2008

 

 

 

 

 

 

 

 